Opinion issued February 12, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00074-CV
____________

THE FREEPORT ECONOMIC DEVELOPMENT CORPORATION,
Appellant

V.

WESTERN SEAFOOD COMPANY, Appellee




On Appeal from the County Court at Law No. 3 and Probate Court
Brazoria County, Texas
Trial Court Cause No. CI032664




MEMORANDUM  OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 43.2 (f).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.